Citation Nr: 9920491	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 30 
percent for anxiety reaction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from January 1986 to 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September1994 rating determination 
of the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the September 1994 rating determination, the RO granted 
service connection for an anxiety disorder and assigned a 
noncompensable disability evaluation, effective September 1, 
1993.  In an August 1996 rating determination, the RO 
increased the veteran's disability evaluation from 0 to 30 
percent and assigned an effective date of October 6, 1995. 

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected her appeal, the 
propriety of the rating during the time period from the date 
of the first of the month following her release from service 
to the point in time when a final resolution has been 
reached, is currently before the Board.  Grantham v. Brown, 
114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 119 
(1999).  Although the RO had not evaluated the veteran's 
claim in light of Fenderson, the Board finds that there has 
been no due process violation.  That is, the RO has 
considered the appropriate evaluation for the entire period 
since the effective date of the grant of service connection. 


FINDINGS OF FACT

1.  The veteran, in a June 1998 statement in support of 
claim, indicated that she had decided to the let the VA call 
her condition anxiety, withdrawing her claim of service 
connection for PTSD.  

2.  The veteran's anxiety disorder did not result in more 
than definite impairment of social and industrial 
adaptability prior to November 6, 1995; occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking; were also not shown prior to November 6, 1995.  

3.  No more than severe social and industrial impairment due 
to an anxiety disorder was demonstrated from November 6, 
1995, through June 12, 1996.  

4.  No more than considerable social and industrial 
impairment due to an anxiety disorder was demonstrated from 
June 13, 1996, through December 16, 1996.  

5.  No more than severe social and industrial impairment due 
to an anxiety disorder was demonstrated from December 17, 
1996, through May 16, 1997.  

6.  No more than definite impairment of social and industrial 
adaptability due to an anxiety disorder has been demonstrated 
since May 17,1997. 


CONCLUSIONS OF LAW

1.  The veteran has withdrawn her appeal relating to the 
issue of service connection for PTSD and the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (1998).

2.  The criteria for a disability evaluation of 30 percent, 
but no more, for an anxiety disorder prior to November 6, 
1995, were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998). 

3.  The criteria for a 70 percent evaluation, but no more, 
for anxiety disorder were met from November 6, 1995, through 
June 12, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998).

4.  The criteria for a 50 percent evaluation, but no more, 
for an anxiety disorder were met from June 13, 1996, through 
December 16, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998).

5.  The criteria for a 70 percent evaluation, but no more, 
for an anxiety disorder were met from December 17, 1996, 
through May 16, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998).

6.  The criteria for a disability evaluation in excess of 30 
percent for an anxiety disorder have not been met since May 
16, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a September 1994 rating determination, the RO denied 
service connection for PTSD.  In September 1995, the veteran 
expressed disagreement with the denial of service connection 
for PTSD.  In October 1995, the RO issued a statement of the 
case with regard to the issue of service connection for PTSD.  
In November 1995, the veteran filed a substantive appeal.

In April 1998, the Board remanded this matter for additional 
development.  In a June 1998 statement in support of claim, 
the veteran indicated that she had discussed her claim with 
her physician and that she had "decided to let the VA call 
[her] condition anxiety," for which she was already service-
connected.  

As the veteran, in writing, expressed that she agreed with 
the RO that the extent of her service-connected disorder 
should be limited to her diagnosed "anxiety," she 
effectively withdrew her appeal on the issue of entitlement 
to service connection for PTSD.  Hence, there remains no 
matter for the Board's consideration.  Accordingly, the Board 
must dismiss the purported appeal on the issue of service 
connection for PTSD.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (1998).


II.  Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Service connection is presently in effect for an anxiety 
disorder, which has been assigned a 30 percent disability 
evaluation.

In April 1998, the Board remanded this matter for further 
development to include a VA psychiatric examination.  The 
veteran was scheduled for the VA examination in November 1998 
and did not appear.  

Under the provisions of 38 C.F.R. § 3.655(a),(b) (1998):
[W]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)	Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

As the Board is reviewing this matter as an original claim, 
as is mandated by the Court's holding in Fenderson, the Board 
will address this issue based on the evidence of record.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 
noncompensable disability evaluation was assigned where there 
were neurotic symptoms which somewhat adversely affected 
relationships with others but did not cause impairment of 
working ability.  A 10 percent evaluation was to be assigned 
where there has been mild social and industrial impairment.  

A 30 percent evaluation was warranted for definite social and 
industrial impairment.  In this regard, the Board notes the 
Court's decision in Hood v. Brown, 4 Vet. App. 301 (1993), 
and VAOPGCPREC (OGC Prec. 9-93) (1993), which defined 
definite social and industrial impairment as impairment which 
is "distinct, unambiguous and moderately large in degree."  A 
50 percent evaluation was warranted for considerable social 
and industrial impairment.  A 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate to have been so adversely affected as to result in 
virtual isolation in the community; or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual had to be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Codes 9400 (1996).

The revised rating criteria contemplate that a noncompensable 
evaluation should be assigned where a mental condition has 
been formally diagnosed but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

A review of the record demonstrates that the veteran 
requested service connection for a psychiatric disorder in 
September 1993.  

Outpatient treatment records received from the Vet Center 
demonstrate that the veteran was seen in September 1993 with 
complaints of a growing loss of identity with the military 
and "what might have been."  The veteran noted that she 
felt unsupported by family members.  Mental status 
examination revealed that the veteran had feelings of anger, 
frustration, and sadness.  The examiner noted that the 
veteran needed clarity as to what was reality.  She also 
needed awareness that her family could not understand her 
loss.  

At the time of a September 10, 1993, visit, the veteran was 
noted to be continuing to work on her traumatic experiences 
and humiliation.  Mental status examination found the veteran 
to be appropriate and her depression was noted to be 
unchanged.  In a September 28, 1993, outpatient treatment 
record, the veteran was reported to be working on her trauma.  
She was appropriately dressed but her depression was 
apparent.  

At the time of an October 1993 visit, the veteran was found 
to be neither suicidal nor homicidal. Her depression was 
evident but she continued to function, adapting to her baby 
and changes.  Her appearance and affect were noted to be 
improving slightly.  Her self esteem was low and PTSD 
symptoms were noted to be present.  

At the time of a January 1994 VA examination, the veteran 
indicated that while she was stationed in Washington, DC, she 
was mistreated by her superior officers.  The veteran also 
reported that she was mistreated while stationed in Germany.  
She noted that she had an eight month old baby and that she 
had recently obtained a job working for San Mateo County as a 
Welfare eligibility worker.  She reported having been in 
psychotherapy since July 1993.  She indicated that she used 
to go on a weekly basis but that she had not been able to do 
this since returning to work.  

She noted that her symptoms included being unable to lose 
weight, insomnia, difficulty trusting co-workers, occasional 
emotional outbursts and crying, etc.  The veteran indicated 
that she would wake up in the middle of the night and review 
frightening, embarrassing and humiliating incidents from 
service.  

Mental status examination revealed the veteran to be pleasant 
and cooperative during the interview.  She was oriented times 
three and knew the name of the President and the Governor of 
California.  She did mathematical calculations rapidly and 
accurately.  She denied any auditory hallucinations, 
delusions, or thoughts of other manifestations of psychosis.  
Intelligence was above average and judgment was intact.  Her 
affect was also noted to be intact but she became quite 
tearful and anxious while relating some of the events that 
occurred while she was in the Air Force.  

The examiner noted that the veteran appeared to be anxious 
and to have symptoms that could be attributable to PTSD.  A 
diagnosis of anxiety and other related symptoms of 
undetermined etiology was rendered.  

In December 1994, the veteran was afforded VA psychological 
testing.  Testing revealed clinical significant depression 
and high scale energy suggestive of hypomanic episodes.  
Diagnoses of severe adjustment disorder; major depressive 
episodes; and "R/O cyclothymia vs. Bipolar disorder II mood 
d/o by history," were rendered.  

In her September 1995 notice of disagreement, the veteran 
reported that her condition had deteriorated and that she was 
receiving treatment for severe depression and PTSD.  

Outpatient treatment records received from the Palo Alto VA 
Medical Center (MC) demonstrate that in October 1995, the 
veteran was diagnosed as having PTSD with dysthymia, alcohol 
abuse, and adult situational reaction.  She was noted to 
still be depressed but was less anxious.  She indicated that 
things were still stressful.  An October 27, 1995, follow up 
visit found the veteran to be functioning much better in her 
job.  Her depression was improved although she was still 
somewhat anxious.  Her sleep pattern was not stable but she 
had no auditory hallucinations or suicidal or homicidal 
ideations.  Her living situation was noted to be stable.  

At the time of a November 6, 1995, visit, the veteran 
reported being depressed and tearful and of having high 
anxiety.  She indicated that she felt unable to return to 
work after having been off for several days.  She reported 
having felt depressed about situations at work over the last 
month which had triggered old feelings from her military 
service.  She noted that she had felt distraught and anxious 
over the past five days, as though she was having continued 
panic attacks.  The veteran reported having poor 
concentration, poor sleep, a poor appetite, anhedonia, a lack 
of energy, and increased anxiety.  Mental status examination 
revealed a feeling of helplessness.  The veteran did not have 
any suicidal ideations, feelings of hopelessness, auditory 
hallucinations, or delusions.  A diagnosis of "dysthymia 
with superimposed major depression and no change in mood" 
was rendered. 

At the time of a November 9, 1995, outpatient visit, the 
veteran reported that she was having difficulty with her 
employment.  She indicated that she was depressed and 
anxious.  A diagnosis of a mixed anxiety/depressive disorder 
vs. an anxiety disorder with panic attacks was rendered at 
that time.  A Global Assessment of Functioning Scale (GAF) 
score of 45-50 was assigned at that time.  

At the time of a November 27, 1995, visit, the veteran 
reported having a perfect marriage.  She noted having had 
varying moods for the past several weeks.  She also reported 
increased anxiety.  Mental status examination revealed that 
the veteran had "ok" grooming.  She was tearful but 
cordial.  Her speech was rapid but interpretable.  She 
described her mood as terrible.  Her affect was initially 
tearful and slightly hypomanic.  The veteran denied having 
suicidal or homicidal ideations or auditory or visual 
hallucinations.  She noted an increase in anxiety and racing 
thoughts.  Her judgment was found to be poor to fair. 

At the time of a January 6, 1996, outpatient visit, the 
veteran reported that she had been out on disability since 
December 1995.  She noted having stabilized since her last 
visit with less crying and less mood swings.  She indicated 
that her anxiety was still problematic and occurred two to 
three times per day lasting 10 minutes at a time.  Mental 
status examination revealed that the veteran was neatly 
groomed, pleasant, and cooperative.  There was no unusual 
motor activity and her speech was clear and of a regular rate 
and volume.  Her mood was anxious and her affect was flexible 
and mildly anxious.  

At the time of an January 23, 1996, telephone interview, the 
veteran reported that she had been hospitalized for a 
herniated disc the previous week and that she had been 
feeling depressed since that time.  

At the time of an April 1996 VA examination, the veteran 
indicated that she was being seen on a weekly basis at the 
Vet Center.  She reported that she had stopped working at the 
San Mateo County Human Services Department in November 1995.  
She indicated that she was still technically an employee 
having been out on disability for this time period.  The 
veteran reported that she could not function and that she 
felt depressed and did not want to get up in the morning.  
She noted having feelings of self-hatred and episodes of 
panic attack.  Her symptoms included difficulty sleeping, 
anxiety with occasional panic attacks, depression, fatigue, 
some tendency toward isolation, and episodic severe anger.  

Mental status examination revealed that the veteran was 
pleasant and cooperative during the interview.  She was 
oriented times three and knew the name of the President and 
the name of the governor of California.  She did mathematical 
calculations and interpreted the "spilled milk" proverb 
adequately.  She denied hallucinations but admitted to 
intrusive thoughts.  There were no delusions.  Her 
intelligence was average and her judgment was intact.  Her 
affect seemed anxious and at times tearful.  A diagnosis of 
an anxiety disorder with dysthymia was rendered at that time.  
A GAF score of 55 was assigned.  

The examiner noted that the veteran was presently on 
disability from her job for a variety of symptoms of anxiety 
and depression.  He noted that her symptoms were fairly 
intense at the time of the examination.  

At the time of a May 10, 1996, visit, the veteran noted that 
she had to make a decision as to whether to return to her 
stressful job by May 17th.  She indicated that the job was a 
hostile environment and that it triggered events from the 
past.  Mental status examination revealed that the veteran 
appeared anxious but somewhat less than the last meeting.  
She denied any suicidal or homicidal ideations and there was 
no evidence of a thought disorder.  

At the time of a June 13, 1996, visit, the veteran reported 
that she had been offered another job and was leaving her 
current job by the end of the week.  She noted feeling 
tremendously relieved and excited about the new job.  Mental 
status examination revealed that she was casually dressed and 
appeared euthymic and almost euphoric at times.  Her speech 
was rapid and loud.  

At the time of a July 26, 1996, visit, the veteran reported 
settling into her new job and loving it.  Her mood was 
euthymic with full range of affect and her sleep and appetite 
were found to be within normal limits.  

At the time of an August 27, 1996, visit, the veteran 
reported that she had been feeling anxious lately.  She noted 
that although she loved her work, she had a hard time dealing 
with the euthanasia of unclaimed animals.  Work was reported 
as stressful.  The veteran indicated that she was beginning 
to feel overwhelmed and stretched thin.  She also reported 
that when she came home she had to attend to her son.  
Diagnoses of major depression and generalized anxiety 
disorder were rendered.  

At the time of a November 15, 1996, outpatient visit, the 
veteran reported having had difficulty with work in the past 
week culminating in her hysterically crying and having to 
call in sick.  Her mood was labile, depressed, and tearful.  
She was noted to be crying earlier in the session but was 
able to calm down by the end of the session.  She was fearful 
that they were out to get her like at her old job.  Mental 
status examination revealed that the veteran's affect was sad 
and somewhat labile.  She was also noted to be agitated and 
to have increased nightmares.  She denied any suicidal or 
homicidal ideations.  Intrusive memories of prior emotional 
pain and anguish and terror were present.  A diagnosis of 
"provisional major depression, generalized anxiety disorder, 
R/O PTSD," was rendered.  

At the time of a December 6, 1996, outpatient treatment 
visit, the veteran reported that she was doing better and 
talked of high self expectation, translated as to what people 
expected of her.  Fear of losing her job made her very tense 
and agitated.  She reported feeling nervous when she could 
not keep up with her workload.  Her mood was found to be 
bright and she was euthymic.  A diagnosis of major depression 
and generalized anxiety disorder was rendered.  

In February 1997, the veteran submitted a disability claim 
demonstrating that she had been out on worker's disability 
compensation from December17, 1996, as a result of PTSD, 
prolonged dysthymia with symptoms of depression, anxiety, 
difficulty coping, and stress.

In February 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that following her release from service, she worked 
at County Human Services until she went out on disability 
after having been promoted due to problems she was having 
with her supervisor.  She then reported that she worked for 
the Humane Society beginning in June 1996 but again got into 
difficulty with her co-workers and was placed on disability 
beginning in December 1996.  The veteran reported that she 
had no friends and that she did not trust anyone.  She noted 
having trouble with her husband and indicated that they were 
in marital therapy.  The examiner noted that the veteran's 
occupational history had been riddled with problems in which 
she felt harassed, put upon, and discriminated against by her 
employers ending up with her going on disability.  The 
veteran indicated that her relationships were all messed and 
that she did not want a part of anything or anyone.  She 
noted that she wished she did not exist because she could not 
make it work.  

Mental status examination revealed that the veteran was 
casually dressed and that she had a full range of affect.  
She complained of intrusive thoughts, nightmares, emotional 
flashbacks, and displayed some psychological reactivity, 
emotional distress, and affect lability.  The veteran noted 
that she attempted to avoid reminders of the military.  She 
had few interests and felt estranged from others.  She also 
had difficulty with loving feelings and a foreshortened sense 
of the future.  She complained of difficulty falling and 
staying asleep.  She also complained of irritable and angry 
outbursts and trouble concentrating.  

The veteran was alert and oriented times four and her short-
term memory was described as good.  Her long term memory was 
superficially intact.  She denied auditory or visual 
hallucinations and did not appear to have a formal thought 
disorder.  Her appetite was "ok" and her energy was low.  
She complained of occasional crying spells and anxiety 
attacks.  She denied suicide attempts but reported ongoing 
suicidal ideations.  Diagnoses of an adjustment disorder with 
mixed anxiety and depressed mood and personality disorder, 
not otherwise specified, with paranoid, histrionic, 
narcissistic and borderline features, were rendered.  A GAF 
score of 56 was assigned based on moderate symptoms, few 
friends, and conflicts with peers or co-workers.  

In an April 1997 letter, the veteran's VA psychiatrist 
indicated that her previous experience in law enforcement and 
human administration were no longer suitable as aids to job 
placements.  He noted that the veteran would do better with 
job retraining, including going back to school.  He indicated 
that teaching would be a viable option due to her 
multilingual talents.  

As part of her VA Rehabilitation program, the veteran began 
attending classes at the College of Notre Dame in May 1997 to 
obtain credentials to teach Spanish to high school students.  
She completed her teaching student assignment in April 1998.  
Following her completion of a student internship she was 
immediately hired on a full-time basis by the Jefferson Union 
School District where she is employed as a secondary teacher.  

The Board is of the opinion that the criteria for a 30 
percent evaluation, but no more, for an anxiety disorder from 
September 1, 1993, to December 27, 1994, were met. 

VA outpatient and examination records demonstrate that the 
veteran was found to be employed on a full-time basis during 
this period.  

At the time of her January 1994 examination, she was found to 
be pleasant and cooperative, oriented times three, and knew 
the name of the President and the Governor of California.  
She denied any auditory hallucinations, delusions, or 
thoughts of other manifestations of psychosis and her 
intelligence was found to be above average.  Her affect was 
also noted to be intact but she became quite tearful and 
anxious while relating some of the events that occurred while 
she was in the Air Force.  

At the time of an October 27, 1995, follow up visit the 
veteran was found to be functioning well at her job.  Her 
depression was improved although she was still somewhat 
anxious.  Her sleep pattern was not stable but she had no 
auditory hallucinations or suicidal or homicidal ideations.  
Her living situation was noted to be stable.

Based upon the above findings and as the veteran continued to 
remain employed and married during this time period and 
reported having a good relationship with her child, the 
criteria for a 50 percent evaluation, requiring considerable 
impairment, were not met.  

A 50 percent evaluation for an anxiety disorder under the new 
rating criteria is also not warranted for this time period as 
the veteran was not shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.

The Board is of the opinion that the criteria for a 50 
percent evaluation, but no more, for an anxiety disorder from 
December 28, 1994, through November 5, 1995, were met.  

Psychological testing performed in December 1994 revealed 
significant depression and high scale energy suggestive of 
hypomanic episodes.  Diagnoses of severe adjustment disorder; 
major depressive episodes; and R/O cyclothymia vs. Bipolar 
disorder II mood d/o, were rendered at that time.  Moreover, 
in her September 1995 notice of disagreement, the veteran 
reported that her condition had deteriorated and that she was 
receiving treatment for severe depression and PTSD.  

Outpatient treatment records received from the Palo Alto VA 
Medical Center (MC) demonstrate that in October 1995, the 
veteran was noted to still be stressed and depressed.  While 
the veteran was reported to be functioning much better at her 
job at the time of an October 27, 1995, visit, she was still 
somewhat anxious and her sleep pattern was not stable.  The 
veteran reported having no auditory hallucinations or 
suicidal or homicidal ideations and her living situation was 
noted to be stable.

An evaluation in excess of 50 percent is not warranted as the 
veteran was not shown to have severe social and industrial 
impairment as evidenced by her continuing relationship with 
her husband and child and by her ability to maintain 
employment on a full-time basis.  The Board concludes that 
the evidence is not indicative of more than considerable 
social and industrial impairment, which is contemplated by 
the current 50 percent evaluation under the old rating 
criteria.

An evaluation in excess of 50 percent is also not warranted 
under the new rating criteria.  Obsessional rituals which 
interfered with routine activities was not reported in the 
record.  Intermittently illogical, obscure, or irrelevant 
speech was also not been found to be present.  The veteran 
was also not found to have near-continuous panic.  Spatial 
disorientation was also not been shown.  Neglect of personal 
appearance and hygiene were also not found.  While the 
veteran reported irritability, there were no reports of 
violence.  Ultimately, the Board must conclude, as discussed 
above, that the veteran did not meet a significant majority 
of the criteria for a 70 percent evaluation, and that an 
evaluation in excess of 50 percent was not warranted for this 
time period.  

The Board is also of the opinion that the criteria for a 70 
percent evaluation, but no more, for an anxiety disorder from 
November 6, 1995, to June 12, 1996, were met.  

At the time of a November 6, 1995, outpatient visit, the 
veteran reported feeling depressed, tearful, and having high 
anxiety.  She also felt that she was unable to return to 
work.  The veteran noted having poor sleep and concentration, 
increased anxiety, and a lack of concentration.  She 
indicated that she felt as though she was having continued 
panic attacks.  At the time of a November 9, 1995, visit, the 
veteran was assigned a GAF score of 45-50, which contemplates 
"serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e. 
g. no friends, unable to keep a job).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (1998).  
At the time of her April 1996 VA examination, the veteran 
reported that although she had been out on disability from 
work as a result of psychiatric condition since November 
1995, she was still considered an employee.

As evidenced above, the veteran was out on disability as a 
resulted of her service-connected anxiety.  Moreover, the VA 
examiner assigned a GAF score of 45, contemplating serious 
impairment.  As such, the criteria for a 70 percent 
evaluation were met.  

The criteria for a 100 percent evaluation for an anxiety 
disorder were not met as the veteran was not shown to have 
total social and industrial impairment.  While the veteran 
was out on disability as a result of psychiatric disorders, 
she still remained in the employ of the County.  She also 
still maintained a relationship with her husband and her 
child during this time period.  

A 100 percent evaluation is also not warranted under the new 
criteria, as the veteran has not been shown to have total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board is further of the opinion that the criteria for a 
50 percent evaluation, but no more, for an anxiety disorder 
were met from June 13, 1996, through December 16, 1996.  

At the time of a June 13, 1996, visit, the veteran indicated 
that she had been offered another job and was leaving her 
current job by the end of the week.  She reported feeling 
tremendously relieved and excited about the new job.  Mental 
status examination revealed that she was casually dressed and 
appeared euthymic and almost euphoric at times.  Her speech 
was rapid and loud.  At the time of a July 26, 1996 visit, 
the veteran reported settling into her new job and loving it.  
Her mood was euthymic with full range of affect and her sleep 
and appetite were found to be within normal limits.  At the 
time of an August 27, 1996, visit, the veteran reported that 
she had been feeling anxious lately and that work was 
stressful.  She noted that she was beginning to feel 
overwhelmed and stretched thin.  She also reported that when 
she came home she had to attend to her son.  At the time of a 
November 15, 1996, outpatient visit, the veteran reported 
having had difficulty with work in the past week culminating 
in her hysterically crying and having to call in sick.  Her 
mood was labile depressed and tearful. She was fearful that 
they were out to get her like her old job.  Mental status 
examination revealed that the veteran's affect was sad and 
somewhat labile.  She was also noted to be agitated and to 
have increased nightmares.  She denied any suicidal or 
homicidal ideations.  Intrusive memories of prior emotional 
pain and anguish and terror were noted to be present. 

An evaluation in excess of 50 percent is not warranted as the 
veteran was not shown to have severe social and industrial 
impairment as evidenced by her continuing relationship with 
her husband and child and by her ability to maintain 
employment on a full-time basis.  The Board concludes that 
the evidence is not indicative of more than considerable 
social and industrial impairment, which is contemplated by 
the current 50 percent evaluation under the old rating 
criteria.

An evaluation in excess of 50 percent is also not warranted 
under the new rating criteria.  Obsessional rituals which 
interfered with routine activities were not reported in the 
record.  Intermittently illogical, obscure, or irrelevant 
speech was also not been found to be present.  The veteran 
was also not found to have near-continuous panic.  Spatial 
disorientation was also not shown.  Neglect of personal 
appearance and hygiene were also not found.  Ultimately, the 
Board must conclude, as discussed above, that the veteran did  
not meet most of the criteria for a 70 percent evaluation, 
and that an evaluation in excess of 50 percent was not 
warranted for this time period.  

The Board is also of the opinion that the criteria for a 70 
percent evaluation, but no more, for an anxiety disorder were 
met from December 17, 1996, through May 16, 1997.  

In February 1997, the veteran submitted a disability claim 
demonstrating that she had been out on worker's disability 
compensation from December17, 1996, as a result of PTSD, 
prolonged dysthymia with symptoms of depression, anxiety, 
difficulty coping, and stress.

At the time of her February 1997 VA examination, the veteran 
reported that she had worked for the Humane Society beginning 
in June 1996 but again got into difficulty with her co-
workers and was placed on disability beginning in December 
1996.  The veteran indicated that she had no friends and that 
she did not trust anyone.  She noted having trouble with her 
husband and indicated that they were in marital therapy.  She 
noted that her relationships were all messed and that she did 
not want a part of anything or anyone.  She indicated that 
she wished she did not exist because she could not make it 
work.  

Mental status examination revealed that the veteran was 
casually dressed and that she had a full range of affect.  
She complained of intrusive thoughts, nightmares, emotional 
flashbacks, and displayed some psychological reactivity, 
emotional distress, and affect lability.  She had few 
interests and felt estranged from others and had difficulty 
with loving feelings and a foreshortened sense of the future.  
She complained of difficulty falling and staying asleep and 
of irritable and angry outbursts and trouble concentrating.  

The veteran was alert and oriented times four and her short-
term memory was described as good.  Her long term memory was 
superficially intact.  She denied auditory or visual 
hallucinations and did not appear to have a formal thought 
disorder.  She complained of occasional crying spells and 
anxiety attacks.  She denied suicide attempts but reported 
ongoing suicidal ideations.  A GAF score of 56 was assigned 
based on moderate symptoms, few friends, and conflicts with 
peers or co-workers.  

While the veteran was found to have a GAF score of 56 at the 
time of the February 1997 VA examination, she was again out 
on disability as a result of her psychiatric difficulties and 
was having trouble in her marital relationship.  As such, 
severe social and industrial impairment was present.  

The criteria for a 100 percent evaluation for an anxiety 
disorder were not met as the veteran was not shown to have 
total social and industrial impairment.  While the veteran 
was out on disability as a result of psychiatric disorders, 
she still remained in the employ of the Humane Society.  She 
also still maintained a relationship with her husband, albeit 
strained, and her child.  

A 100 percent evaluation is also not warranted under the new 
criteria, as the veteran has not been shown to have total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board is of the opinion that the criteria for a 30 
percent evaluation, but no more, for an anxiety disorder from 
May 17, 1997, to the present have been met.  The Board notes 
by way of the veteran's vocational rehabilitation file that 
she began attending classes at the College of Notre Dame in 
May 1997 and completed her teaching student assignment in 
April 1998.  Following her completion of a student internship 
she was immediately hired on a full-time basis by the 
Jefferson Union School District where she is employed as a 
secondary teacher.  As the veteran appears to be employed on 
a full-time basis and as she has she did not appear for her 
scheduled VA examination, the Board, must assume that the 
veteran's anxiety disorder causes not more than definite 
impairment based upon the current evidence of record.  As 
such, no more than a 30 percent evaluation is warranted. 

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the issue of service connection for PTSD is 
dismissed.

A 30 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from September 1, 1993, through December 27, 1994.  

A 50 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from December 28, 1994, through November 5, 1995.

A 70 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from November 6, 1995, through June 12, 1996.  

A 50 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from June 13, 1996, through December 16, 1996.  

A 70 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from December 17, 1996, through May 16, 1997.  

A 30 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from May 17, 1997. 




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

